

REAFFIRMATION OF AND FIRST AMENDMENT TO
UNLIMITED GUARANTY AGREEMENT


This Reaffirmation and First Amendment to Unlimited Guaranty Agreement (this
“Amendment”), dated as of the 2nd day of July, 2012, is made by and between
Daktronics, Inc., a South Dakota corporation (the “Borrower”) and Bank of
America, N.A. (the “Bank”).


Recitals


A. The Borrower and the Lender are parties to that certain Loan Agreement dated
as of December 23, 2010, as amended by that certain First Amendment to Loan
Agreement dated February 1, 2011, that certain Second Amendment to Loan
Agreement dated November 15, 2011, and that certain Third Amendment to Loan
Agreement of even date herewith (as amended, the “Loan Agreement”), whereby
Lender extended certain credit facilities to the Borrower upon the terms and
conditions set forth in the Loan Agreement.


B. Section 2.1 of the Loan Agreement provides that Bank agrees to make available
to Borrower’s Foreign Subsidiaries, certain Alternative Borrowing, provided
that, among other conditions, the credit available to Borrower under the Loan
Agreement would be reduced dollar-for-dollar by the amount of the Alternative
Borrowing, and provided further that Borrower agrees to unconditionally and
without limitation guarantee such Alternative Borrowing pursuant to the terms of
an Unlimited Guaranty Agreement dated December 23, 2010, as amended by the
Second Amendment to Loan Agreement (changing the principal amount referenced in
paragraph “A” of the Recitals from $10,000,000 to $20,000,000) (as amended, the
“Guaranty). Capitalized terms used herein without definition shall have the
meanings ascribed in the Loan Agreement and Guaranty.


C. The parties are in mutual agreement that the Guaranty should be further
amended as provided herein, the effect of which, among other things, includes an
expansion of the Guaranty to cover additional Foreign Subsidiaries as well as an
expansion of the types of products and services included as Alternative
Borrowing.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1. Amendments to Guaranty. The Guaranty is hereby amended as follows


(a) Paragraph “B” of the Recitals is hereby amended in its entirety and as so
amended is restated as follows:


“Section 2.1 of the Loan Agreement provides that Bank agrees to make Alternative
Borrowing (as this term is defined in the Loan Agreement) available to
Borrower’s Foreign Subsidiaries (as this term is defined in the Loan Agreement,
and each of the Foreign Subsidiaries shall be individually known as a “Foreign
Subsidiary”), provided that, among other conditions, the credit available to
Borrower under the Loan Agreement would be reduced dollar-for-dollar by the
amount of the Alternative Borrowing, and provided further that Borrower agrees
to unconditionally and without limitation guarantee such Alternative Borrowing.”







1

--------------------------------------------------------------------------------



(b) Paragraph “C” of the Recitals is amended by deleting the paragraph in its
entirety and replacing with the following:


“[Intentionally Omitted]”


2. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Guaranty shall remain in full force and effect.


3. Reaffirmation. Borrower hereby ratifies and reaffirms all of the terms,
conditions, provisions, agreements, requirements, promises, obligations, duties,
covenants and representations applicable to it in the Guaranty, as amended
above, and that the Guaranty remains in full force and effect and is valid,
binding and fully enforceable in accordance with its terms.


4. Representations and Warranties. Borrower hereby represents and warrants as
follows:


(a) it has the corporate power and authority to execute, deliver and perform the
terms and provisions of this Amendment and each other loan documents, including
the Guaranty, to which it is a party and has taken all necessary corporate
action to authorize the execution, delivery and performance by it of this
Amendment and each such other loan documents;


(b) it has duly executed and delivered this Amendment and each other loan
document to which it is a party, and this Amendment and each such other loan
document constitute its legal, valid and binding obligations, enforceable in
accordance with their terms, except to the extent that the enforceability hereof
or thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law);


(c) all of the representations and warranties contained in the Guaranty are
correct on and as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date.


5. Miscellaneous. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.














[SIGNATURE PAGE TO FOLLOW]



2

--------------------------------------------------------------------------------



IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.




IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed as
of the date first written above.




BORROWER:
BANK:
Daktronics, Inc.
Bank of America, N.A.
 
 
By: /s/ William R. Retterath
By:
Name: William R. Retterath
Name: Michael T. Letsch
Title: CFO
Title: Vice President
 
 
By: /s/ James B. Morgan
 
Name: James B. Morgan
 
Title: President and CEO
 













[SIGNATURE PAGE TO REAFFIRMATION OF AND FIRST AMENDMENT TO UNLIMITED GUARANTY
AGREEMENT]





3